Citation Nr: 0821394	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  06-39 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey



THE ISSUE

Entitlement to service connection for a claimed bilateral 
hearing loss.  



ATTORNEY FOR THE BOARD

J. O'Herron, Law Clerk



INTRODUCTION

The veteran served on active duty from March 1943 to October 
1945.  

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a rating decision of the RO.  

FINDINGS OF FACT

The veteran is currently shown to have bilateral hearing loss 
that as likely as not to be due to the exposure to acoustic 
trauma during his combat service in World War II.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
bilateral hearing loss disability is due to disease or injury 
that was incurred in service.  38 U.S.C.A. § 1110, 1131, 
5107, 7104 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159, 
3.303, 3.307, 3.309, 3.385 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claim Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5106, 5107, 5126) became law.  The regulations 
implementing the VCAA provisions have since been published.  
38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a).

Given the favorable action taken hereinbelow, the Board finds 
that further discussion of VCAA is not required.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease incurred in service.  38 C.F.R. 
§ 3.303(d).

Also, certain chronic diseases, including organic disease of 
the central nervous system such as sensorineural hearing loss 
may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be granted for hearing loss when the 
threshold for any of the frequencies 500, 1000, 2000, 3000, 
and 4000 Hertz is 40 decibels or greater; the threshold at 
three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

The Board notes that the veteran's service medical records do 
not indicate complaints or findings of hearing loss.  
 
Subsequent to service, in a private September 2005 hearing 
examination, the veteran was diagnosed with mild to 
moderately-severe sensorineural hearing loss.  The examiner 
recommended the veteran get a hearing aid and receive annual 
hearing evaluations.  

In a June 2006 VA examination, the veteran reported that, as 
a flight gunner during World War II, he was exposed to 
aircraft and artillery noise.  

The examination results showed decibel losses of 30, 35, 40, 
50, and 45 in the requisite frequencies with a discrimination 
ability of 90 percent in the right ear and decibel losses of 
25, 30, 35, 45, and 40 in the requisite frequencies with a 
discrimination ability of 94 percent in the left ear.  

These results meet the criteria for hearing disability in 
accordance with the provisions of 38 C.F.R. § 3.385.  

As the veteran's Separation Qualification Record indicates, 
the veteran served as an airplane and engine mechanic, a 
propeller specialist, and an airplane engineer gunner.  This 
Record also states that the veteran participated in 27 combat 
missions and multiple campaigns.  

In these capacities, as his DD Form 214 indicates, the 
veteran received the Bronze Battle Star and other medals.  As 
part of his various MOS's, the veteran inspected, repaired, 
and replaced aircraft engines and performed maintenance on 
artillery and aircraft during combat.  The veteran has also 
stated that he was exposed to 50 caliber machine-gunfire, 
enemy fire and the sound of the plane engines during these 
combat missions.  

In this regard, the Board notes that 38 U.S.C.A. § 1154(b) 
provides that, in the case of a veteran who engaged in combat 
with the enemy during a period of war, lay evidence of in-
service incurrence or aggravation of a disease or injury 
shall be accepted if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
lack of official record of such incurrence or aggravation 
during service.  See Libertine v. Brown, 9 Vet. App. 521, 524 
(1996); see also Collette v. Brown, 82 F.3d 389, 392-94 (Fed. 
Cir. 1996); 38 C.F.R. § 3.304(d) (1998).  

Given its review of the record, the Board finds the evidence 
in this case to be in relative equipoise in showing that the 
veteran has current bilateral hearing disability that as 
likely as not is due to noise exposure during his period of 
active service when he participated in the air campaign 
during War World II.  

By extending the benefit of the doubt to the veteran, service 
connection for bilateral hearing loss is warranted.  




ORDER

Service connection for a bilateral hearing loss is granted.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


